                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN



BRENDON ALAN McCORD,

                             Plaintiff,

             v.                                           Case No. 18-CV-1311

LT. JOHN DOES #1-2,
JOHN DOE #1, JANE DOE #2,
JOHN DOE #3, JANE DOE #4

                             Defendants.



                                          ORDER


       Plaintiff Brendon Alan McCord, a prisoner at the Milwaukee County Jail who is

representing himself, filed a civil rights complaint under 42 U.S.C. § 1983 alleging that

defendants violated his constitutional rights. This order resolves McCord’s motion for

leave to proceed without prepaying the filing fee and screens his complaint.

                  Motion for Leave to Proceed without Prepaying the Filing Fee

       The Prison Litigation Reform Act applies to this case because McCord was

incarcerated when he filed his complaint. 28 U.S.C. § 1915. That law allows a court to give

an incarcerated plaintiff the ability to proceed with his case without prepaying the civil
case filing fee, as long as he meets certain conditions. One of those conditions is that the

plaintiff pay an initial partial filing fee. 28 U.S.C. § 1915(b). Once the plaintiff pays the

initial partial filing fee, the court may allow him to pay the balance of the $350 filing fee

over time, through deductions from his prisoner account. Id.

       On August 31, 2018, the court ordered McCord to pay an initial partial filing fee of

$30.93. McCord paid the fee on September 20, 2018. Accordingly, the court will grant

McCord’s motion to proceed without prepaying the filing fee. He must pay the remainder

of the filing fee over time in the manner explained at the end of this order.

                                 Screening of the Complaint

       The court is required to screen complaints brought by prisoners seeking relief

against a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has

raised claims that are legally “frivolous or malicious,” that fail to state a claim upon which

relief may be granted, or that seek monetary relief from a defendant who is immune from

such relief. 28 U.S.C. § 1915A(b).

       To state a cognizable claim under the federal notice pleading system, a plaintiff is

required to provide a “short and plain statement of the claim showing that [he] is entitled

to relief[.]” Fed. R. Civ. P. 8(a)(2). To state a claim for relief under 42 U.S.C. § 1983, a

plaintiff must allege that: 1) he was deprived of a right secured by the Constitution or

laws of the United States; and 2) the deprivation was visited upon him by a person or



                                              2
persons acting under color of state law. Buchanan-Moore v. County of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009) (citing Kramer v. Village of North Fond du Lac, 384 F.3d 856, 861 (7th

Cir. 2004)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980).

       The court is obliged to give the plaintiff’s pro se allegations, “however inartfully

pleaded,” a liberal construction. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting

Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

                                 The Complaint’s Allegations

       McCord alleges that between February 5 and February 8, 2018, he was placed in

segregation in the Milwaukee County Jail without receiving a disciplinary report 24

hours prior to a hearing. He also alleges that he never had the hearing, contrary to the

jail’s policies and procedures. He claims that this violated his right to due process under

the Fourteenth Amendment.

       McCord further alleges that while he was in segregation for those three days the

defendants violated his Eighth Amendment rights because they were deliberately

indifferent to the conditions of his segregation cell. He claims that was denied recreation,

and defendants did not allow him to shower. McCord also claims that because the

defendants turned off his water, he could not flush his toilet or wash his hands. Regarding

the toilet, McCord alleges that the defendants knew his feces and urine remained in the

toilet but did not address the issue. He claims that these conditions created unsafe and

unreasonable health and safety issues because he was forced to eat in the presence of the



                                               3
unflushed feces and urine and could not wash his hands before eating. As a result of these

conditions, he alleges he developed allergy issues, including hives and rashes. He further

alleges that he received treatment, but the allergy medications he was given worked

inconsistently.

                                          Analysis

       The court begins with McCord’s Eighth Amendment claim because the analysis

related to the conditions of the segregation cell required under the Eighth Amendment

informs both that claim and his due process claim. McCord alleges enough to proceed

on an Eighth Amendment claim of deliberate indifference with regard to the conditions

of his segregation cell.

       A plaintiff states a claim that prison conditions violate his Eighth Amendment

rights where he can demonstrate that prison officials were deliberately indifferent to

conditions that deny the plaintiff “the minimal civilized measure of life’s necessities.”

Farmer v. Brennan, 511 U.S. 825, 834 (1994). An individual condition on its own may not

rise to an Eighth Amendment violation, but several conditions “may violate the

Constitution in combination when they have ‘a mutually enforcing effect that produces

the deprivation of a single, identifiable human need.’” Budd v. Motley, 711 F. 3d 840 (7th

Cir. 2013) (quoting Wilson v. Seiter, 501 U.S. 294, 304 (1991)). For instance, where

unhygienic conditions are combined with a lack of running water or cleaning supplies,

it can rise to an Eighth Amendment violation. Vinning-El v. Long, 482 F. 3d 923, 924-25



                                             4
(7th Cir. 2007). The unhygienic situations can include situations where an inmate was

exposed to human waste for as little as 36 hours. Id. at 924 (citing DeSpain v. Uphoff, 264

F. 3d 965, 974 (10th Cir. 2001)).

       McCord alleges that his water was shut off for approximately three days, that he

was unable to shower or wash his hands, and that he was exposed to human waste,

including at meal times. That sufficiently alleges that his conditions deprived him of

basic human needs.

       McCord also must allege that the defendants were deliberately indifferent to the

conditions and that he suffered a cognizable harm as a result. Grady v. Hardy, 826 F. 3d

1000, 1006 (7th Cir. 2016). To state a claim that defendants were deliberately indifferent,

a plaintiff must allege that the prison official knew of and ignored conditions that

caused excessive risks to health and safety. Id. at 1008 (citing Farmer 511 U.S. at 834).

McCord alleges that the defendants were responsible for shutting off his water; knew

that he could not wash his hands; and knew that the toilet could not flush his feces and

urine. He further alleges that defendants chose to leave the feces and urine in the toilet,

making McCord eat his meals while exposed to it. These allegations state a claim that

the defendants were deliberately indifferent.

       For a plaintiff to claim that he suffered a cognizable harm, he must allege “a

physical injury ‘that a reasonable doctor or patient would find important and worthy of

comment or treatment; the presence of a medical condition that significantly affects an



                                              5
individual’s daily activities; or the existence of chronic and substantial pain.” Id. at 1006

(quoting Hayes v. Snyder, 546 F. 3d 516, 523 (7th Cir. 2008)). Skin rashes constitute a

physical injury under this standard. Id. (noting the lower standard to prove injury for

prison condition cases as opposed to inadequate medical treatment cases under the

Eighth Amendment). McCord alleges that as a result of the segregation cell conditions

he suffered from allergies that caused hives and rashes. Thus, he states a claim that he

suffered a cognizable harm.

       Because McCord alleged all the necessary elements, the court will allow him to

proceed on his Eighth Amendment claim for deliberate indifference to conditions of

confinement.

       Regarding the Fourteenth Amendment due process claim, a plaintiff must allege

that a state actor deprived him of a protected liberty or property interest without

providing adequate process. Salas v. Wisc. Dept. of Corrections, 493, F. 3d 913, 927, (7th

Cir. 2007). McCord has alleged that he was put into segregation without receiving his

disciplinary report or a hearing. While McCord’s duration of confinement in

segregation was only three days, he also alleged extreme conditions, as described

above, which at this stage is enough to proceed.

       The liberty interest alleged here—avoiding segregation—depends “on whether

the confinement imposed ‘an atypical and significant hardship on the inmate in relation

to the ordinary incidents of prison life.’” Hardaway v. Meyerhoff, 734 F. 3d 740, 743 (7th



                                              6
Cir. 2013) (quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)). While short terms in

segregation do not typically implicate a liberty interest, such an interest can be

implicated where the conditions are harsh. Id. What qualifies as a harsh condition under

this standard has yet to be clearly defined, see Kervin v. Barnes, 787 F. 3d 833, 835 (7th

Cir. 2015), but at this stage of the case, if the conditions are harsh enough to proceed on

an Eighth Amendment claim, it is reasonable to allow McCord to proceed on a

Fourteenth Amendment claim as well. See Gillis v. Litscher, 468 F. 3d 488, 492 (7th Cir.

2008) (“[T]he denial of life’s necessities alone could give rise to a liberty interest but still

fall short of violating the Eighth Amendment.”).

       Because McCord does not know the names of the John and Jane Doe defendants,

the court will name Milwaukee County Sheriff Richard R. Schmidt as a defendant for

the limited purpose of helping McCord identify the real names of the Does. See Donald

v. Cook County Sheriff’s Dept., 95 F. 3d 548, 556 (7th Cir. 1996).

       Sheriff Schmidt will be served with McCord’s complaint and a copy of this order.

He does not have to respond to McCord’s complaint. After Sheriff Schmidt’s attorney

files an appearance in this case, McCord may serve discovery upon Sheriff Schmidt (by

mailing it to his attorney at the address in the notice of appearance) to get information

that will help him identify the real names of the Doe defendants. For example, McCord

may serve interrogatories (written questions) under Rule 33 of the Federal Rules of Civil

Procedure or document requests under Fed. R. Civ. P. 34. Because McCord has not



                                               7
stated a claim against Sheriff Schmidt, McCord’s discovery requests must be limited to

information or documents that will help him learn the real names of the Doe

defendants. McCord may not ask Sheriff Schmidt about any other topic, and Sheriff

Schmidt is under no obligation to respond to requests about any other topic.

       After McCord identifies the real names of the Doe defendants, he must file a

motion to substitute the real names for the Doe placeholders. The court will dismiss

Sheriff Schmidt as a defendant once McCord identifies the Doe defendants’ real names.

After the Doe defendants are served with McCord’s complaint and have an opportunity

to respond, the court will set a deadline for discovery. At that point, McCord may use

discovery to get the information he needs to prove his claims.

       McCord must identify the real names of the Doe defendants within sixty days of

Sheriff Schmidt appearing in this case. If he does not, or does not explain to the court

why he is unable to identify their real names, the court may dismiss this case based on

his failure to diligently pursue it. Civil L.R. 41(c).

                                            ORDER

       IT IS THEREFORE ORDERED that McCord’s motion for leave to proceed

without prepaying the filing fee (ECF No. 2) is GRANTED.

       IT IS FURTHER ORDERED that the agency having custody of McCord shall

collect from his institution trust account the $ 319.07 balance of the filing fee by

collecting monthly payments from McCord’s prison trust account in an amount equal to



                                                8
20% of the preceding month's income credited to McCord's trust account and

forwarding payments to the Clerk of Court each time the amount in the account exceeds

$10 in accordance with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified

by the case name and number assigned to this action. If McCord is transferred to

another institution, county, state, or federal, the transferring institution shall forward a

copy of this order along with McCord's remaining balance to the receiving institution.

       IT IS FURTHER ORDERED that a copy of this order will be sent to the officer in

charge of the agency where McCord is confined and to Dennis Brand at the Milwaukee

County Safety Building.

       IT IS FURTHER ORDERED that, pursuant to an informal service agreement

between Milwaukee County and this court, copies of McCord’s complaint and this

order are being electronically sent today to Milwaukee County for service on Sheriff

Richard R. Schmidt.

       IT IS FURTHER ORDERED that Sheriff Schmidt does not have to respond to

McCord’s complaint; however, he must respond to McCord’s discovery requests as

described in this order.

       IT IS FURTHER ORDERED that McCord must identify the Doe defendants’ real

names within sixty days of Sheriff Schmidt’s attorney filing a notice of appearance in

the case. If he does not, or does not explain to the court why he is unable to identify the




                                              9
Doe defendants’ real names, the court may dismiss this case based on his failure to

diligently pursue it. Civil L.R. 41(c).

       IT IS FURTHER ORDERED that McCord shall mail all correspondence and legal

material to:

                             Office of the Clerk
                             United States District Court
                             Eastern District of Wisconsin
                             362 United States Courthouse
                             517 E. Wisconsin Avenue
                             Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

       The court advises McCord that, if he fails to file documents or take other required

actions by the deadlines the court sets, the court may dismiss the case based on his failure

to prosecute. The parties must notify the clerk of court of any change of address. Failure

to do so could result in orders or other information not being timely delivered, thus

affecting the legal rights of the parties.

Dated at Milwaukee, Wisconsin this 24th day of October, 2018.

                                                  BY THE COURT




                                                  WILLIAM E. DUFFIN
                                                  United States Magistrate Judge




                                             10
